DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

 	The Applicant’s arguments with respect to claims #1-17 in the reply filed on November 17, 2020 have been carefully considered, but are not persuasive and the previous rejection to Liu et al. (U.S. Patent Publication No. 2019/0237689 A1), hereafter “Liu”, is maintained.
 	As to Applicant’s arguments that the placement of Liu’s cathode electrode units/first bending regions 102 within the module material 12 necessarily makes the regions flexible or deformable, the Examiner respectfully disagrees.  See Applicant’s Remarks submitted November 17, 2020 at pp. 7-9.  This conclusion is not supported by Liu.  First, Liu’s FIG. 2 does not show any deformation of Liu’s cathode electrode units/first bending regions 102.  Second, Applicant’s arguments that Liu’s structure does not “relieve local stress concentration on metal traces located in the bending region and can have enough hardness to protect the flexible substrate to prevent the flexible substrate from being deformed” are not persuasive because Liu does, in fact, teach stress concentration relief to prevent stress related damage.  See Liu, ¶ [0029].    Third, Liu teaches that elastic material/second bending regions Id.  Assuming arguendo that Liu’s cathode electrode units/first bending regions 102 are in fact deformable and not brittle, then they would also be able to aid in stress concentration relief.  However, this is not the case.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.


	As to claim 1, Liu teaches: 
A flexible substrate 3.

A backplate 1 disposed on a back surface of the flexible substrate, the backplate comprising a bending region (curved portion bent around bending axis X) and a non-bending region (straight portions) connected to the bending region.

Wherein the bending region comprises a plurality of first bending regions 102 and a plurality of second bending regions 11, a material of the second bending regions is elastic material.  Liu teaches the second bending regions 11 are formed from elastic material.  See Liu, FIG. 2, ¶ [0029].

The plurality of the first bending regions and the plurality of second bending regions are disposed in a staggered manner (FIG. 2), and a hardness of the first bending regions is greater than a hardness of the second bending regions.  Liu teaches that the first bending region/cathode electrode layer material 102 is overly brittle, generating and concentrating stress when the screen is bent.  Id. at ¶ [0029].  By contrast, Liu teaches the second bending region/elastic material relieving said concentrated stress.  Id. at ¶¶ [0029], [0034].    Therefore, because only the second bending region/elastic material relieves the concentrated stress, it must be of a lesser hardness and greater elasticity than the first bending region.

However, Liu does not teach the first bending regions comprising metal.

As a matter of design choice, there are a limited number of materials that can provide the electrical conductivity needed for a cathode electrode.  Thus, the use of metal is merely a matter of routine skill in the choosing of a material based on its common properties and its suitability for the intended use, and as such, the invention is “the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  “Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress.”  Id. at 419.  Nothing in Applicant’s disclosure establishes that the use of metal for the first bending region/cathode electrode presents a novel or unexpected result, thus selection of metal based upon suitability for the intended use is a design choice consideration within the skill of the art.

	As to claim 2, Liu teaches the space in which the second bending regions 11 are formed may have a trapezoidal shape.  See Liu, ¶ [0027].  Since the first bending regions 102 and the second bending regions 11 are directly connected to each other, if the second bending regions 11 have a trapezoidal shape then the first bending regions 102 must also have a trapezoidal shape, wherein the first and second directions are defined as x- and y- directions.


	As to claim 3, Liu teaches the space in which the second bending regions 11 are formed may have a trapezoidal shape.  Id.  Since the first bending regions 102 and the second bending regions 11 are directly connected to each other, if the second bending regions 11 have a trapezoidal shape then the first bending regions 102 must also have a trapezoidal shape.
Although Liu does not specify an isosceles trapezoidal shape, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	
	As to claim 4, Liu teaches the space in which the second bending regions 11 are formed may have a trapezoidal shape.  See Liu, FIG. 2, ¶ [0027].  Since the first bending regions 102 and the second bending regions 11 are directly connected to each other, if the second bending regions 11 have a trapezoidal shape then the first bending regions 102 must have an inverted trapezoidal shape.  
Although Liu does not specify a right trapezoidal shape, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	
	As to claim 5, Liu does not teach a rubber material for the second bending regions.
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use rubber for a second bending region/elastic material structure, since it has been held to be within the general skill of a worker in the art to select a 

	
	As to claim 6, Liu does not teach an area of a plurality of cross sections of the first bending regions is equal to an area of a plurality of cross sections of the second bending region. 
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use equivalent cross sections since altering the cross sections would only have required altering the length dimensions of the cross sections of the first and second bending regions, because the first and second bending regions share the same height dimensions given that they are formed in the same layer.  If the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device:  In re Gardner v. TEC Systems, Inc., 220 USPQ 777.    
Furthermore, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	
	
	As to claim 7, Liu does not teach an area of the cross sections of the first bending regions is 20% to 40% of an area of a cross section of the bending region.  
In re Gardner v. TEC Systems, Inc., 220 USPQ 777.    
Furthermore, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	As to claim 8, Liu teaches: 
A flexible substrate 3.

A backplate 1 disposed on a back surface of the flexible substrate, the backplate comprising a bending region (curved portion bent around bending axis X) and a non-bending region (straight portions) connected to the bending region.

Wherein the bending region comprises a plurality of first bending regions 102 and a plurality of second bending regions 11.

The plurality of the first bending regions and the plurality of second bending regions are disposed in a staggered manner (FIG. 2).

However, Liu does not teach a hardness of the first bending regions is greater than a hardness of the second bending regions.  
On the other hand, Liu teaches that the first bending region/cathode electrode layer material 102 is overly brittle, generating and concentrating stress when the screen is bent.  Id. at ¶ [0029].  By contrast, Liu teaches the second bending region/elastic material relieving said concentrated stress.  Id. at ¶¶ [0029], [0034].    It would have been obvious to one having ordinary skill in the art before the effective filing date to use a less hard and more elastic material for the second bending regions, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 
	As to claim 9, Liu teaches the space in which the second bending regions 11 are formed may have a trapezoidal shape.  See Liu, ¶ [0027].  Since the first bending regions 102 and the second bending regions 11 are directly connected to each other, if the second bending regions 11 have a trapezoidal shape then the first bending regions 102 must also have a trapezoidal shape, wherein the first and second directions are defined as x- and y- directions.


	As to claim 10, Liu teaches the space in which the second bending regions 11 are formed may have a trapezoidal shape.  Id.  Since the first bending regions 102 and the second bending regions 11 are directly connected to each other, if the second bending regions 11 have a trapezoidal shape then the first bending regions 102 must also have a trapezoidal shape.
Although Liu does not specify an isosceles trapezoidal shape, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	
	As to claim 11, Liu teaches the space in which the second bending regions 11 are formed may have a trapezoidal shape.  Id.  Since the first bending regions 102 and the second bending regions 11 are directly connected to each other, if the second bending regions 11 have a trapezoidal shape then the first bending regions 102 must have an inverted trapezoidal shape.  
Although Liu does not specify a right trapezoidal shape, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	
	As to claim 12, Liu does not teach a metal material.  
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use metal for a first bending region/cathode electrode structure, since it has been held to be within the general skill of a worker in the art to select a 

 	As to claim 13, Liu teaches the second bending regions 11 are formed from elastic material.  See Liu, FIG. 2, ¶ [0029].

	
	As to claim 14, Liu does not teach a rubber material for the second bending regions.
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use rubber for a second bending region/elastic material structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	
	As to claim 15, Liu does not teach an area of a plurality of cross sections of the first bending regions is equal to an area of a plurality of cross sections of the second bending region. 
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use equivalent cross sections since altering the cross sections would only have required altering the length dimensions of the cross sections of the first and second bending regions, because the first and second bending regions share the same height dimensions given that they are formed in the same layer.  If the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently In re Gardner v. TEC Systems, Inc., 220 USPQ 777.    
Furthermore, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	
	
	As to claim 16, Liu does not teach an area of the cross sections of the first bending regions is 20% to 40% of an area of a cross section of the bending region.  
On the other hand, it would have been obvious to one having ordinary skill in the art adjust the lengths of the first bending regions to achieve a cumulative cross sectional area 20% to 40% of an area of a cross section of the entire bending region because changes in the cross sections would only have required altering the length dimensions of the cross sections of the first and second bending regions, because the first and second bending regions share the same height dimensions given that they are formed in the same layer.  If the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device:  In re Gardner v. TEC Systems, Inc., 220 USPQ 777.    
Furthermore, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	
	As to claim 17, Liu teaches a flexible display panel.  See Liu, ¶¶ [0003]-[0004].

An alternate rejection is provided below for claim 1. 


	As to claim 1, Liu teaches: 
A flexible substrate 3.

A backplate 1 disposed on a back surface of the flexible substrate, the backplate comprising a bending region (curved portion bent around bending axis X) and a non-bending region (straight portions) connected to the bending region.

Wherein the bending region comprises a plurality of first bending regions 102 and a plurality of second bending regions 11, a material of the second bending regions is elastic material.  Liu teaches the second bending regions 11 are formed from elastic material.  See Liu, FIG. 2, ¶ [0029].

The plurality of the first bending regions and the plurality of second bending regions are disposed in a staggered manner (FIG. 2).

However, Liu does not teach the first bending regions comprising metal nor a hardness of the first bending regions is greater than a hardness of the second bending regions.  
Id. at ¶ [0029].  By contrast, Liu teaches the second bending region/elastic material relieving said concentrated stress.  Id. at ¶¶ [0029], [0034].    It would have been obvious to one having ordinary skill in the art before the effective filing date to use a less hard and more elastic material for the second bending regions, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use metal for a first bending region/cathode electrode structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As a matter of design choice, there are a limited number of materials that can provide the electrical conductivity needed for a cathode electrode.  Thus, the use of metal is merely a matter of routine skill in the choosing of a material based on its common properties and its suitability for the intended use, and as such, the invention is “the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  “Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress.”  Id. at 419.  Nothing in Applicant’s disclosure establishes that the use of metal for the first bending region/cathode electrode presents a novel or unexpected result, thus selection of metal based upon suitability for the intended use is a design choice consideration within the skill of the art.


	An alternate rejection is provided below for claim 8. 

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu.

	As to claim 8, Liu teaches: 
A flexible substrate 3.

A backplate 1 disposed on a back surface of the flexible substrate, the backplate comprising a bending region (curved portion bent around bending axis X) and a non-bending region (straight portions) connected to the bending region.

Wherein the bending region comprises a plurality of first bending regions 102 and a plurality of second bending regions 11.

The plurality of the first bending regions and the plurality of second bending regions are disposed in a staggered manner (FIG. 2), and a hardness of the first bending regions is greater than a hardness of the second bending regions.  Liu teaches that Id. at ¶ [0029].  By contrast, Liu teaches the second bending region/elastic material relieving said concentrated stress.  Id. at ¶¶ [0029], [0034].    Therefore, because only the second bending region/elastic material relieves the concentrated stress, it must be of a lesser hardness and greater elasticity than the first bending region.


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829